Citation Nr: 0310506	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-02 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for 
undifferentiated schizophrenia, currently evaluated as 
70 percent disabling.  

2.  Entitlement t a total disability evaluation based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-law


WITNESS AT HEARINGS ON APPEAL

J.A.J., M.D.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  

In a decision dated November 7, 2001, the Board denied 
entitlement to an increased evaluation for undifferentiated 
schizophrenia and entitlement to a TDIU.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In October 2002, the 
parties filed a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion for Remand) requesting the Court 
vacate and remand the Board's November 2001 decision.  In an 
Order dated October 10, 2002, the Court granted the Joint 
Motion for Remand and vacated and remanded the matter 
pursuant to 38 U.S.C.A. § 7252(a).  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).  


REMAND

Remand is required in this appeal so that additional 
development may be undertaken in order to fulfill the 
Department's duty to assist the veteran with his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

The veteran has been under the care of Dr. Juarbe since 1978.  
Dr. Juarbe testified on the veteran's behalf in connection 
with this claim in 1995 and again in 1999.  While Dr. Juarbe 
provided extensive testimony regarding the veteran's 
psychiatric condition, his treatment records were not 
obtained for review in connection with the claim.  
Additionally, Dr. Juarbe's last testimony occurred in 1999.  
The veteran's appeal did not come before the Board until 
November 2001.  Dr. Juarbe's records over the period of the 
appeal may be important to the instant claim.  These records 
should be obtained and reviewed in connection with the claim.  

Further, the veteran's VA medical records indicate that he is 
in receipt of Social Security Administration (SSA) benefits.  
Dr. Juarbe testified in 1995 that the veteran was in receipt 
of SSA benefits due to his psychiatric benefits.  VA has a 
duty to assist in gathering Social Security records when put 
on notice that the veteran may be receiving such benefits.  
Clarkson v. Brown, 4 Vet. App. 565 (1993).  A request for the 
administrative decision and supportive documents should be 
made.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Since the veteran has received psychiatric treatment from Dr. 
Juarbe since 1999, and medical records in connection with his 
SSA have not been reviewed and may affect his claim, the 
veteran should undergo additional VA psychiatric examination 
to determine if his disability has increased and whether it 
affects his employability.  

Finally, during the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The RO has notified the veteran of the VCAA; 
however, he has not received notice specifically of what 
assistance VA would provide, or what evidence, if any, the 
veteran should provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, this case is REMANDED for the following action:  

1.  The RO should obtain the veteran's VA 
outpatient treatment records relevant to 
his service-connected schizophrenia since 
1999, if any, and associate those records 
with the claims folder.

2.  After obtaining the appropriate 
release of information from the veteran, 
the RO should contact Dr. Jose Juarbe and 
obtain all of the veteran's treatment 
records since 1993 relevant to 
psychiatric treatment he has provided the 
veteran and associate those records with 
the claims folder.  

3.  The RO should obtain from SSA 
photocopies of any medical records 
reviewed in conjunction with their 
decision granting the veteran disability 
benefits.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination of his service-connected 
schizophrenia.  Send the claims folders 
to the examiner for review.  The examiner 
is asked to assign a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders(DSM-IV) and explain what 
the assigned score represents.  The 
examiner should also give an opinion as 
to whether the veteran's schizophrenia 
alone prevents him from securing or 
following substantially gainful 
employment.  A complete rationale for any 
opinion expressed must be provided.  Any 
necessary tests or studies should be 
performed.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (requiring VA to inform 
the veteran of the information or 
evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide).  

6.  After the development requested above 
has been completed, the RO should again 
review the record.  The evaluation of the 
veteran's schizophrenia must be performed 
under both the old and new criteria, 
applying the version of the law that is 
most favorable to the veteran, effective 
the new date of the law.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), which includes both the old and 
new criteria.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




